Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner contends that the Superintendent of the Attica Correctional Facility did not have the authority to open petitioner’s incoming and outgoing mail. That contention was not raised at petitioner’s Tier III hearing and, therefore, petitioner did not exhaust his administrative remedies (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). Furthermore, the misbehavior report, coupled with petitioner’s testimony at the hearing, constitutes substantial evidence to support the determination of respondent that petitioner violated an inmate behavior rule by including a letter in outgoing mail that was not intended for the addressee identified on the exterior of the envelope (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.